Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendment filed 01/11/2022 is acknowledged and has been entered.
	Claims 1, 6 and 10 have been amended. Claim 8 has been canceled. New claim 21 has been added.

3.	Claims 1-7 and 9-21 have been examined.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 10/13/2021.

Grounds of Rejection Maintained
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claims 1-7 and 9-21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10, 12-13, 15, 17-24 and 27 of copending Application No. 15/551284. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-7 and 9-21 are herein drawn to a method of treating sepsis in a subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, wherein said administering treats sepsis in said subject.
Claims 10, 12-13, 15, 17-24 and 27 of copending Application No. 15/551284 are drawn to a method of inhibiting cytokine production in a subject experiencing cytokine release syndrome or cytokine storm, comprising the step of administering a composition comprising apoptotic cells to said subject, wherein the cause of said cytokine release syndrome or cytokine storm comprises sepsis.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

The Applicant’s arguments:


Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Applicant has not filled an appropriate terminal disclaimer or overcome the rejection by a specific amendment or argument; thus the rejection is maintained for the reasons of record.

7.	Claims 1-7 and 9-21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 17/075721. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-7 and 9-21 are herein drawn to a method of treating sepsis in a subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, wherein said administering treats sepsis in said subject.
Claims 1-15 of copending Application No. 17/075721are drawn to a method of prolonging survival of a subject suffering from a cytokine storm, comprising the step of administering a composition comprising apoptotic cells to said subject, wherein said subject is suffering from sepsis.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

The Applicant’s arguments:
Without acquiescing to the propriety of the rejection, Applicant respectfully requests that Examiner hold the rejection in abeyance until such time as the conflicting claims have been allowed.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:


New Grounds of Rejection
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

s 1-7 and 9-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/594463. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-7 and 9-21 are herein drawn to a method of treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating sepsis, or any combination thereof, in a human subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, said early apoptotic cell population comprising a mononuclear enriched cell population comprising > 40% AnnexinV+ and < 15% propidium iodide+ cells, wherein the source of sepsis is selected from pneumonia, endovascular, methicillin-resistant Staphylococcus aureus (MRSA) infection, a urinary tract infection (UTI), or a biliary tract infection, and wherein said administering treats, prevents, inhibits, reduces the incidence of, ameliorates, or alleviates sepsis in said subject.
	Claims 1-20 of copending Application No. 16/594463 are drawn to a method of treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating sepsis, or any combination thereof, in a subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, wherein said administering treats, prevents, inhibits, reduces the incidence of, ameliorates, or alleviates sepsis in said subject.
	Copending Application No. 16/594463 teaches that early apoptotic cells produced were at least 50% annexin V-positive and less than 5% PI-positive cells; see [0883] of the published application of 16/594463.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

10.	Claims 1-7 and 9-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/885275. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-7 and 9-21 are herein drawn to a method of treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating sepsis, or any 
Claims 1-20 of copending Application No. 16/885275 are drawn to a method of treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating sepsis, or any combination thereof, in a subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, wherein said administering treats, prevents, inhibits, reduces the incidence of, ameliorates, or alleviates sepsis in said subject.
Copending Application No. 16/885275 teaches that early apoptotic cells produced were at least 50% annexin V-positive and less than 5% PI-positive cells; see [0897] of the published application of 16/885275.
Copending Application No. 16/885275 teaches that the source of sepsis comprises pneumonia, an endovascular methicillin-resistant Staphylococcus aureus (MRSA) infection, or a urinary tract infection (UTI); see [0032] of the published application of 16/885275.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

11.	Claims 1-7 and 9-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending Application No. 17/567923. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-7 and 9-21 are herein drawn to a method of treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating sepsis, or any combination thereof, in a human subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, said early 
	Claims 1-18 of copending Application No. 17/567923 are drawn to a method of treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating sepsis, or any combination thereof, in a subject in need, comprising the step of administering a composition comprising 40-240x106 cells/kg early apoptotic cells to said subject, wherein said early apoptotic cells comprise peripheral blood mononuclear cells having > 40% AnnexinV+ and < 15% propidium iodide+, and wherein said administering treats, prevents, inhibits, reduces the incidence of, ameliorates, or alleviates sepsis in said subject.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
12.	No claim is allowed.

13.	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

14.	Applicant's amendment necessitated the new ground(s) of objection/rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642